Appeal Dismissed and Memorandum Opinion filed June 24, 2021.




                                      In The

                     Fourteenth Court of Appeals

                               NO. 14-21-00113-CR

                         TEDRIA FLUELLEN, Appellant

                                         V.
                       THE STATE OF TEXAS, Appellee

                    On Appeal from the 184th District Court
                            Harris County, Texas
                        Trial Court Cause No. 1701032

                          MEMORANDUM OPINION

      Appellant entered a guilty plea to sexual performance of a child. The trial
court sentenced appellant to confinement for fourteen years in the Institutional
Division of the Texas Department of Criminal Justice and assessed a fine of $100.
We dismiss the appeal.

      On May 10, 2021, a supplemental clerk’s record was filed containing a
certification of defendant’s right of appeal signed April 21, 2021, which states “the
defendant has waived the right of appeal.” We are therefore required to dismiss
this appeal unless we conclude the trial court’s certification was defective. See
Dears v. State, 154 S.W.3d 610, 613 (Tex. Crim. App. 2005); Tex. R. App. P.
25.2(d).

      The record reflects that in exchange for appellant’s waiver of his right to
appeal, the State consented to appellant’s waiver of the right to a jury trial. See
Tex. Code Crim. Proc. art. 1.13(a) (“The defendant in a criminal prosecution for
any offense other than a capital felony case in which the state notifies the court and
the defendant that it will seek the death penalty shall have the right, upon entering
a plea, to waive the right of trial by jury, conditioned, however, that, except as
provided by Article 27.19, the waiver must be made in person by the defendant in
writing in open court with the consent and approval of the court, and the attorney
representing the state.”). Such a waiver is valid if bargained for. See Ex parte
Broadway, 301 S.W.3d 694, 699 (Tex. Crim. App. 2009). The plea papers state
appellant waived any right of appeal in exchange for the State giving up its right to
trial. The record of the presentence investigation hearing reflects that appellant
agreed on the record that in exchange for the State giving up its right to a jury trial,
appellant was waiving any right of appeal.

      The trial court entered a certification of the defendant’s right to appeal in
which the court certified that appellant waived his right of appeal. See Tex. R.
App. P. 25.2(a)(2). The trial court’s certification is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record supports the trial court’s
certification. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005). On
May 14, 2021, this court notified the parties that the appeal would be dismissed for
lack of jurisdiction unless a party demonstrated that our court has jurisdiction. No
response has been received. We dismiss the appeal.



                                           2
                                  PER CURIAM

Panel consists of Justices Bourliot, Poissant and Wilson.
Do Not Publish — Tex. R. App. P. 47.2(b)




                                         3